Citation Nr: 1312998	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as secondary to residuals of a right femur fracture.  

2.  Entitlement to service connection for a left ankle disability, claimed as secondary to residuals of a right femur fracture.  

3.  Entitlement to service connection for a left knee disability, claimed as secondary to residuals of a right femur fracture.  

4.  Entitlement to service connection for a right ankle disability, claimed as secondary to residuals of a right femur fracture.  

5.  Entitlement to an increased initial evaluation for degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling prior to May 6, 2009, and 20 percent disabling thereafter.  

6.  Entitlement to an increased evaluation for residuals of a right femur fracture, currently evaluated as 20 percent disabling.  
7.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a May 2010 supplemental statement of the case, the RO partially granted the Veteran's claim for an increased initial evaluation for degenerative joint disease of the lumbar spine; a 20 percent rating was assigned, effective from May 6, 2009.  This partial allowance has a created "staged" rating and does not constitute a full grant of the benefits sought ratings.  Accordingly, the Veteran's claim for an increased initial evaluation for degenerative joint disease of the lumbar spine remains in appellate status, and it has been recharacterized as stated on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A hearing was held in April 2011 before a Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

In August 2011, the Board remanded the Veteran's claims for further evidentiary development.  The subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims were returned to the Board.  

In a September 2012 letter, the Veteran was informed that the VLJ who conducted the April 2011 hearing was no longer employed at the Board, and thus, he was entitled to another hearing before a Board member.  Later that month, the Veteran indicated that he wished to participate in another hearing, and such, the Veteran's claims were remanded by the Board in November 2012 so that the Veteran could be provided another hearing as per his wishes.  

In February 2013, the Veteran testified before the undersigned VLJ at a videoconference.  A transcript of this hearing is associated with the record.  As such, the Board's November 2012 remand directive has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claims have been returned to the Board.  

The issues of (1) entitlement to service connection for a left knee disability, claimed as secondary to residuals of a right femur fracture, (2) entitlement to service connection for a right ankle disability, claimed as secondary to residuals of a right femur fracture, (3) entitlement to an increased initial evaluation for degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling prior to May 6, 2009, and 20 percent disabling thereafter, (4) entitlement to an increased evaluation for residuals of a right femur fracture, currently evaluated as 20 percent disabling, and (5) entitlement to an increased evaluation degenerative joint disease of the right knee, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not have a left hip disability.  

2.  The evidence of record reflects that the Veteran does not have a left ankle disability.  


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.310 (2012). 

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A September 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of effective dates and of the disability evaluations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Specifically, as per the Board's directives in the August 2011 remand, private treatment records from Dr. Wadhwa, Bentley Chiropractic Center and Orpro Prosthetics and Orthotics were obtained and associated with the claims file.  To that extent, the Board's prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

A VA examination was conducted in April 2010, and, in compliance with the Board's August 2011 remand, additional VA opinions were obtained November 2011.  The reports of this examination and these opinions reflect that they are adequate for the purposes of adjudicating the Veteran's claims.  Specifically, the examination report and VA opinion reflect that opinions congruent with the other evidence of record were rendered following a physical examination of the Veteran in April 2010and a review of the record in April 2010 and November 2011.  All offered opinions are accompanied by a complete rationale.  

The Board notes that the Veteran has contended that the VA clinician who completed the April 2010 VA examination was hostile and unfriendly toward the Veteran.  However, the Board notes that a presumption or regularity applies to the actions of public officials such as the VA clinician.  See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Further, there is no indication on the reports of April 2010 VA examination or the November 2011 VA opinion that the clinician was biased against the Veteran or that the examination or opinions were in any way less than adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Board's August 2011 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearings in April 2011 and February 2013, the VLJ's noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ's asked questions to ascertain the extent of any current disability and to determine whether such was secondary to the Veteran's residuals of a right femur fracture.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ's complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

During the pendency of the Veteran's appeal, he has consistently asserted that his left hip and ankle disabilities are secondary to his residuals of a right femur fracture.  Further, in testimony before the undersigned at the February 2013 hearing, the Veteran specifically stated that he was not asserting these claims under the theory of direct service connection.  Accordingly, the Board will focus the analysis of the Veteran's claims on the theory of secondary service connection.  Because the analysis of the Veteran's claims decided herein include application of identical laws to similar facts, for the sake of economy, they will be discussed together.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for degenerative joint disease, arthritis, on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).


Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left ankle disability or a left hip disability.  

Although it is uncontroverted that service connection has been established for residuals of a fractured right femur, and thus, element (2) of secondary service connection has been demonstrated, he has not presented evidence of a current left hip or left ankle disability during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  

In support of his claims, the Veteran submitted an April 2011 statement from a VA clinician asserting that he has been diagnosed with degenerative joint disease of the left hip and left ankle which is the result of his residuals of a right femur fracture.  However, this statement is not congruent with the medical evidence of record.  Specifically, the VA examiner stated in the April 2010 VA examination report that X-ray testing completed in connection with the examination reflected no pathology of the left ankle or left hip.  Further, in the November 2011 opinion, the same examiner reviewed the complete record and, again, stated that the evidence of record did not reflect diagnosable pathology of the Veteran's left hip or left ankle.  

The Veteran is competent to testify to those things that come to him through his senses, such as experiencing pain in his left hip and left ankle, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  In the Veteran's statements, he does identify symptomatology, left hip and left ankle pain, which he experiences.  However, the Court has also found that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Likewise, a mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  

As noted above, a prerequisite for entitlement to service connection is a showing of current disability, and the record fails to identify a current disability of either the left hip or left ankle.  The medical evidence of record is devoid of any evidence of a left hip or left ankle disability.  To the extent that the Veteran asserts that he has a current disability of either his left hip or left ankle, the Board notes that he lacks the required medical education and training, such as to render competent any opinion or statement identifying this specific disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  There is also insufficient competent or credible evidence of a left hip or left ankle disability at any point during the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current left hip disability or left ankle disability, and thus, his claims cannot succeed.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claim advanced must be denied. 38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.  

Entitlement to service connection for a left ankle disability is denied.  


REMAND

After review of the record, the Board concludes that additional evidentiary development is necessary in order to allow VA to fulfill its duty to assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Service Connection Claims

The Veteran contends that he has a current right ankle disability and left knee disability, which are both caused or aggravated by his residuals of a right femur fracture.  These claims have been denied by the RO and AMC on the basis that the medical evidence of record fails to reflect current diagnoses of either disability.  

With regard to both claims, the VA clinician that conducted the April 2010 VA examination and provided the November 2011 opinions stated that X-ray testing completed in April 2010 reflected no pathology of the Veteran's right ankle or left knee.  As no diagnoses were rendered, nexus opinions were not offered.  

Contrary to the April 2010 and November 2011 statement from the VA examiner, the April 2010 X-ray report of the Veteran's right ankle reflects "a very tiny subfibular ossicle... which is likely the result of old trauma."  Moreover, after the Veteran's claims were last adjudicated by the AMC in a September 2012 supplemental statement of the case, the Veteran submitted a private MRI report, dated in September 2012, reflecting tendonitis, ligament strains, and osteophytes of the left knee.  After review of this report, Dr. Butsch stated that the findings were suggestive of mild degenerative changes.  

In light of the evidence of current right ankle and left knee disability, as recounted above, medical nexus opinions are necessary.  Since the VA clinician's April 2010 and November 2011 opinions do not address whether these disabilities may be caused or aggravated by the Veteran's residuals of a right femur fracture as per Allen and 38 C.F.R. § 3.310, a remand to obtain such opinions must be undertaken.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Increased Evaluation Claims

The Veteran was most recently provided a VA examination of his spine in December 2011.  However, review of this VA examination report reflects that the examiner did not address whether the Veteran experienced incapacitating episodes as a result of his lumbar spine disability.  This is crucial in light of the Veteran's February 2013 testimony that he has experienced such in the past year (i.e., since the most recent VA examination).  

The Veteran was last provided a VA examination to determine the severity and manifestations of his residuals of a right femur fracture and degenerative joint disease of the right knee in May 2009.  In February 2013, he testified that the symptomatology associated with these disabilities had increased in severity since that time; specifically, within the past year.  

When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2012); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  

Accordingly, the Veteran must be afforded appropriate VA examinations to determine the current  severity, frequency and manifestations of his right knee, lumbar spine and right femur disabilities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Since these claims must be remanded for other matters, the Board finds that the AMC should request that the Veteran identify any and all treatment records (VA and private) pertaining to his claims remanded herein.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the VA Medical Center in Dayton, Ohio and any associated outpatient clinics including the one in Middletown, Ohio, dated from April 12, 2011, to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Request that the Veteran identify any and all private treatment records pertaining to his low back, right leg/knee, left knee, and/or right ankle.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  If any private treatment records are identified, the RO/AMC must make two attempts to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If no records are obtained, the RO/AMC must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

3.  Thereafter, schedule the Veteran for an appropriate examination, with a VA clinician who has not previously examined the Veteran, to determine the nature and etiology of any identified disability of the right ankle and/or left knee.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic testing deemed necessary, to include X-ray testing, MRI studies and/or EMG/NCS testing, must be completed.  

After the completion of above as well as a physical examination of and interview with the Veteran, the examiner must address the following:  

a.  Identify any current right ankle disability.  If a right subfibular ossicle is not identified, this should be reconciled with the April 2010 X-ray report reflecting such, and the examiner should comment as to whether it is possible that it has resolved.  

b.  For each disability identified in part (a), offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that it is caused or aggravated by the Veteran's service-connected residuals of a right femur fracture.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

c.  Identify any current left knee disability.  In doing so, the clinician must address the private September 2012 MRI report, and reconcile the findings with their own.  

d.  For each disability identified in part (c), offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that it is caused or aggravated by the Veteran's service-connected residuals of a right femur fracture.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disability must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.
5.  Provide the Veteran with an examination to determine the extent of his disability of the right knee and right femur.   The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be completed.  The examiner is requested to complete the exam in accordance with VA criteria for rating a knee and a femur disability including range of motion testing, stability testing, measurement of the leg length relative to the non-service connected leg and all other necessary testing.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right knee or right femur disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee or right femur disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


